       Case 2:21-cv-00186-SRB Document 80 Filed 05/21/21 Page 1 of 5




      BRIAN M. BOYNTON
 1
      ACTING ASSISTANT ATTORNEY GENERAL
 2
      BRIGHAM J. BOWEN
 3    ASSISTANT BRANCH DIRECTOR
 4
      Michael F. Knapp (CA Bar No. 314104)
 5    Adam Kirschner (IL Bar No. 6286601)
 6    Brian C. Rosen-Shaud (ME Bar No. 006018)
      Kuntal Cholera (DC Bar No. 1031523)
 7    U.S. Department of Justice
      Civil Division, Federal Programs Branch
 8
      1100 L Street, NW Room 12008
 9    Washington, D.C. 20530
      (202) 514-2071 (telephone)
10    (202) 616-8470 (facsimile)
11    Email: Michael.F.Knapp@usdoj.gov
             Adam.Kirschner@usdoj.gov
12           Brian.C.Rosen-Shaud@usdoj.gov
13
             Kuntal.Cholera@usdoj.gov

14            Counsel for Defendants
15
                                 UNITED STATES DISTRICT COURT
16                                   DISTRICT OF ARIZONA
17   State of Arizona, et al.,                   No. 2:21-cv-00186-SRB
              Plaintiffs,
18
                                                 DEFENDANTS’ 3-PAGE
19          v.                                   RESPONSE TO PLAINTIFFS’
                                                 SUPPLEMENT
20
                                                 (Hearing Set for May 27, 2021 at 10:00
21   United States Department of Homeland
                                                 a.m.)
     Security, et al.,
22
              Defendants.
23
24
25
26
27
28
       Case 2:21-cv-00186-SRB Document 80 Filed 05/21/21 Page 2 of 5




 1          1. In their supplement, the States make three arguments. The first merely repeats some
 2   of their merits arguments. But the Court’s merits review is limited to the administrative record
 3   and so the discovery taken in this case is not relevant. In any event, their arguments are wrong
 4   for the reasons Defendants have already given. See Defs.’ Supp. Br. 12-18, ECF No. 69.
 5          The States continue to erroneously suggest that the February 18, 2021 Interim
 6   Guidance (ICE Memo) is “hardly distinguishable from Section C of the January 20
 7   Memorandum.” Pls.’ 3-Page Supp. 1, ECF No. 79. But Section C set out a general prohibition
 8   on removals outside narrowly defined exceptions. See DHS Memo 3-4, Ex. A, ECF No. 12-1.
 9   By contrast, the ICE Memo, both by its terms and as implemented, does not prohibit any
10   removals—it expressly authorizes removals, including outside the presumed priority categories
11   when appropriately justified on a case-by-case basis. ICE Memo 3, Ex. G, ECF No. 12-1. To
12   the extent that the Court is inclined to consider the discovery taken in this matter for issues
13   beyond the question of standing or irreparable harm, it confirms that the ICE Memo has been
14   implemented according to its terms. See infra at 3. The discovery has thus confirmed what is
15   apparent from the face of the document: the ICE Memo sets out a prioritization scheme that
16   retains case-by-case discretion. The ICE Memo is therefore not subject to review under the
17   APA. It does not constitute final agency action because only the later enforcement actions—
18   made after case-by-case analysis—actually affect noncitizens’ rights and obligations.
19   Moreover, the ICE Memo reflects the Executive’s authority to exercise prosecutorial
20   discretion—a judgment committed to agency discretion by law. And the discovery also
21   confirms that the ICE Memo is either a policy statement or else a procedural rule, because it
22   preserves the decisionmakers’ discretion to evaluate proposed enforcement actions on a case-
23   by-case basis. See, e.g., Mada-Luna v. Fitzpatrick, 813 F.2d 1006, 1012-13 (9th Cir. 1987).
24          2. The States correctly identify that there has been a reduction in certain enforcement
25   actions since the ICE Memo. Pls.’ 3-Page Supp. 2-3. But the States elide three important
26   points. First, Mr. Carter was explicit that enforcement numbers “fluctuate drastically” due to
27   many factors other than the ICE Memo. E.g., Carter Depo. (Ex. 4) at 63:13-64:2.
28          Second, the narrow focus on the quantity of enforcement actions misses the point of



                                                     1
       Case 2:21-cv-00186-SRB Document 80 Filed 05/21/21 Page 3 of 5




1    the ICE Memo: to focus resources on those who present the most serious threats to national
2    and border security and to public safety. As Mr. Carter testified, the number of enforcement
3    actions a single line officer can take in a given time period varies significantly depending on
4    numerous factors, including “the number of leads coming in.” Carter Depo. at 70:18-:19; see
5    id. at 68:16-72:18. As ICE shifts to focus on enumerated public safety threats, it stands to
6    reason that line officers will take some time to develop appropriate leads targeted to those
7    cases. Cf. id. at 152:7-:11 (“[W]e are just operating under different guidance at this point. You
8    know, the guidance has been refined, but all programmatic areas are still being worked. We
9    are just working on it in different ways.”).
10          Third, Mr. Carter testified that the pace of enforcement actions for other-priority cases
11   has increased over time as the office became more familiar with the new procedures and
12   guidance. See id. at 100:17-:24 (“ERO Phoenix did start a little slow”); id. at 101:11-:14 (“I
13   would say the bare minimum probably towards the end of my acting time, it would have been
14   probably an average, give or take, three [other-priority enforcement actions] a day.”); id. at
15   105:22-24 (“There was confusion. . . . [W]e had to work through that.”). And Mr. Carter has
16   specifically instructed the line officers within the Phoenix Field Office to “aggressively pursue
17   cases that they feel were other priority cases.” Id. at 105:10-:14.
18          The States emphasize that, even before the ICE Memo, ICE prioritized threats to
19   national security, recent entrants, and noncitizens with significant criminal records. See Pls.’ 3-
20   Page Supp. 3. But the previous ICE priorities included not just those three categories but also
21   (among others) noncitizens who “have been convicted of any criminal offense,” “charged with
22   any criminal offense,” and “subject to a final order of removal but [who] have not complied
23   with their legal obligation to depart the United States.” Feb. 21, 2017 Memo at 2 (Ex. 5).
24   Unlike the previous policy, which “prioritized” nearly every category of noncitizen, the ICE
25   Memo makes three narrower categories the focus of ICE enforcement efforts, while expressly
26   authorizing enforcement for other categories, subject to supervisory approval.
27          Regardless, a reduction in enforcement actions does nothing to establish that the States
28   have additional “unreimbursed costs” because of that reduction. Pls.’ Supp. 17, ECF No. 64.



                                                      2
       Case 2:21-cv-00186-SRB Document 80 Filed 05/21/21 Page 4 of 5




1            3. Last, the States contend that ICE operations are important to public safety.
2    Defendants agree. That is why the ICE Memo focuses resources on those cases that present
3    the most serious threats to public safety (and to national and border security) while still
4    authorizing enforcement against other cases that also present such a threat. ICE Memo at 3.
5            As Mr. Carter testified, the ICE Memo created a two-track system for enforcement
6    actions: First, for noncitizens in one of the three “presumed priorities” categories,
7    enforcement is presumptively justified and a line officer can proceed with enforcement
8    without further approval; second, for noncitizens in the “other priorities” category,
9    enforcement can proceed if the FOD determines the action is adequately justified. See Carter
10   Depo. at 50:3-50:19; see also id. at 117:3-:13; ICE Memo at 3-7. And as both Mr. Carter’s
11   testimony and the States’ own summary exhibit confirm, the ICE Memo has been
12   implemented in just that way: ICE has taken enforcement actions, including removals, against
13   noncitizens in the “other priorities” category consistent with the ICE Memo’s instructions. See
14   Carter Depo. at 101:11-:14 (estimating an average of three other-priority preapproval requests
15   per day); Pls.’ Summ. Ex., Ex. FF, ECF No. 79-1 (identifying 17 requests for preapproval of
16   removal action from February 22 to April 15, 2021); see also Carter Depo. at 146:24-147:18
17   (explaining that the documents summarized in Ex. FF may not have encompassed all other-
18   priority removals).
19           Mr. Carter also explained that whether to approve an enforcement action for an other-
20   priority case was based on “the totality of the circumstances of the case.” Carter Depo. at
21   112:21-:22; see also id. at 116:24-:25 (“So it is not one size fits all. It is a case by case.”); id. at
22   118:3-:6 (“So, again, no two cases are alike. It is based on the totality of the information that
23   I am provided . . . .”); id. at 133:20-:24 (“So, again, keep in mind that each case is different,
24   each case is based on the totality of the circumstances.”); id. at 159:23-:25 (“Each case is
25   reviewed on a case-by-case basis on the totality of the facts.”).
26          And to the extent the States claim a net negative effect on “public safety,” they have
27   neither established such a change nor can they assert standing as parens patriae to sue the federal
28   government. See Sierra Forest Legacy v. Sherman, 646 F.3d 1161, 1178 (9th Cir. 2011).



                                                        3
      Case 2:21-cv-00186-SRB Document 80 Filed 05/21/21 Page 5 of 5




1    RESPECTFULLY SUBMITTED this 21st day of May, 2021.
2
3                                      BRIAN M. BOYNTON
                                       Acting Assistant Attorney General
4
                                       BRIGHAM J. BOWEN
5
                                       Assistant Branch Director
6                                      Federal Programs Branch
7                                       /s/Michael F. Knapp
8                                      MICHAEL F. KNAPP
                                       CA Bar No. 314104
9                                      Trial Attorney
10                                     ADAM KIRSCHNER
                                       IL Bar No. 6286601
11                                     Senior Trial Counsel
                                       BRIAN C. ROSEN-SHAUD
12
                                       ME Bar No. 006018
13                                     KUNTAL CHOLERA
                                       DC Bar No. 1031523
14                                     Trial Attorneys
15                                     U.S. Department of Justice
                                       Civil Division, Federal Programs Branch
16                                     1100 L Street, NW Room 12008
17                                     Washington, D.C. 20530
                                       (202) 514-2071 (telephone)
18                                     (202) 616-8470 (facsimile)
                                       Email: Michael.F.Knapp@usdoj.gov
19
                                              Adam.Kirschner@usdoj.gov
20                                            Brian.C.Rosen-Shaud@usdoj.gov
                                              Kuntal.Cholera@usdoj.gov
21
22                                     EREZ REUVENI
                                       CA Bar No. 264124
23                                     Assistant Director
24                                     U.S. Department of Justice
                                       Civil Division, Office of Immigration Litigation
25                                     P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
26
                                       202-307-4293 (telephone)
27                                     Email: Erez.R.Reuveni@usdoj.gov
28                                     Counsel for Defendants



                                          4
